Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/677,075 filed 02/22/2022.  Claims 31-50 are pending and have been examined.
The information disclosure statements (IDS) submitted on 02/22/2022 and 06/22/2022 were considered by the examiner.
Claim Objections
Claims 31-50 are objected to because of the following informalities:  
Claim 31 contains the typographical error “providing for consumption of the plurality of content items” in line 13.  
Claim 41 contains the typographical error “cause to be provided for consumption of the plurality of content items” in line 16.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-17 and 19 of U.S. Patent No. 11,290,782. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 17/677,075
U.S. Patent No. 11,290,782
31. A method of providing content for a duration of a variable-duration activity, the method comprising: 
1. A method of providing content for a duration of a variable- duration activity, the method comprising: 
recording a first start cue indicating a start of a first session of a variable-duration activity; 
recording a plurality of start cues, each start cue indicating a start of a respective session of a variable-duration activity; 
recording a first stop cue indicating an end of the first session of the variable- duration activity; 
recording a plurality of stop cues, each stop cue indicating an end of the respective session of the variable-duration activity; 
determining an average time for the variable-duration activity based on time differences between the corresponding first start cue and first stop cue; 
determining an average time for the variable-duration activity based on time differences between the corresponding start cue and stop cue for each respective session; 
receiving an input and identifying a second start cue; 
receiving an input and identifying a start cue; 
identifying a plurality of content items to provide during a second session of the variable-duration activity, the total runtime of the plurality of content items being substantially the same as the average time for the variable-duration activity; and 
identifying one or more content items to provide during a second session of the variable- duration activity, the total runtime of the one or more content items being substantially the same as the average time for the variable-duration activity; and 
providing for consumption of the plurality of content items during the second session of the variable-duration activity.
providing for consumption of the one or more content items during the second session of the variable-duration activity.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 32 of the application corresponds to claim 2 of the patent.
Claim 33 of the application corresponds to claim 3 of the patent.
Claim 34 of the application corresponds to claim 4 of the patent.
Claim 35 of the application corresponds to claim 5 of the patent.
Claim 36 of the application corresponds to claim 6 of the patent.
Claim 37 of the application corresponds to claim 7 of the patent.
Claim 38 of the application corresponds to the recording a plurality of start cues limitation of claim 1 of the patent.
Claim 39 of the application corresponds to claim 9 of the patent.
Claim 40 of the application corresponds to claim 10 of the patent.
Claim 41 of the application corresponds to claim 11 of the patent.
Claim 42 of the application corresponds to claim 12 of the patent.
Claim 43 of the application corresponds to claim 13 of the patent.
Claim 44 of the application corresponds to claim 14 of the patent.
Claim 45 of the application corresponds to claim 15 of the patent.
Claim 46 of the application corresponds to claim 16 of the patent.
Claim 47 of the application corresponds to claim 17 of the patent.
Claim 48 of the application corresponds to the record a plurality of start cues limitation of claim 11 of the patent.
Claim 49 of the application corresponds to claim 9 of the patent.
Claim 50 of the application corresponds to claim 19 of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibuya et al. (US 2019/0107993)
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425